DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 17109420 on October 14, 2021. Please note claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
3.	Claims 1-14 are allowed.
The following is an examiner’s statement for reasons for allowance, after through updated search and consideration:
Choi et al. (US 20120264489 A1) discloses similar invention of a portable communication device having a flexible display unit to form a predetermined curvature or be unfolded includes a first housing, second and third housings rotatably coupled to both ends of the first housing, first and second hinge modules provided between the first, second, and third housings to enable the second and third housings to rotate. The flexible display unit is provided on the first, second, and third housings to form a curvature or be unfolded on the first, second, and third housings through rotation together with the second and third housings, first and second curvature space portions formed between the first, second, and third housings allow formation of the curvature of the flexible display unit (Abstract, Figs. 15-18).
Aono et al. (US 20120139815 A1) discloses the general teachings of the multi-foldable display device for displaying image (Figs. 34, Fig. 43).
Reeves et al. (US 20150277496 A1) discloses the general teachings of magnet provided to ensure that the display comprising the panels is held together hen in the closed state ([0070]).
claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein the display panel is configured to be bent with a curvature radius of greater than or equal to 1 mm and less than or equal to 100 mm, and -3-Application Serial No. 17/109,420 Attorney Docket No. 0756-12050 wherein, in the folded state, the folded state is maintained by magnetic force of the magnet, in the context of the detailed structure of the multi-foldable display device and displaying image in multi-foldable display when folded, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
As per claim 2, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein, in the folded state of the display device, a black image is displayed in the 10first display area, the second display area, and the third display area, in the context of reducing power consumption by displaying the black image in a folded region which is not seen by user of multi-foldable display device when folded, as a whole in the manner claimed, is not sufficiently taught or suggested in the prior art. 
As per claim 3, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein a fourth display region is visible in the folded state of the display device, wherein, in an unfolded state of the display device, the third display region is between the first display region and the second display region, wherein, in the folded state, the fourth display region overlaps with the first display region and/or the second display region, wherein, in the folded state, the fourth display region is capable of displaying an image, in the context of the detailed structure of the multi-foldable display device and displaying image in multi-foldable display when folded, in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693